DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on March 10, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
[0005] line 1, “Embodiments of the the invention”, should be change to - - Embodiments of the [[the]] invention - -.
[0021] line 2, “obtain an evaluatable current”, should be change to - - obtain an evaluable current - -.
[0032] lines 5-6, “obtain an evaluatable current”, should be change to - - obtain an evaluable current - -.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “switching device” recited in independent claims 1 and 12, and the electrical components recited in claim 7, claim 12, and claim 20 “comparator” and “analog-to-digital converter (ADC)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 4, 9, 11, 12, 15, and 18 is/are objected to because of the following informalities: 
Claim 4, lines 3-4, “connected to the transistor”, should be change to - - connected to the at least one transistor - -.
Claim 9, line 4, “obtain an evaluatable current”, should be change to - - obtain an evaluable current - -.
Claim 11, lines 2-3, “upon the line resistances and the resistance in the tripping apparatus”, should be change to - - upon [[the]] a line resistances and [[the]] a resistance in the tripping apparatus - -.
Claim 15, lines 2-3, “connected to the transistor”, should be change to - - connected to the at least one transistor - -.
Claim 18, line 3, “obtain an evaluatable current”, should be change to - - obtain an evaluable current - -.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 1 recites the limitation “A contact monitoring unit for a safety-critical tripping apparatus of a switching device including a circuit diagram for a tripping apparatus, the circuit diagram being arranged on a first circuit carrier medium” and with regard to claim 12 recites the limitation “A method for monitoring a safety-critical tripping apparatus of a switching device with a circuit diagram for a tripping apparatus, the circuit diagram being arranged on a first circuit carrier medium”; the term “circuit diagram” renders the claim vague and indefinite because the term “circuit diagram” appears to be given an unconventional meaning in the claims. Therefore, it is unclear what the scope of the claim is.
“Circuit diagram” is defined as “a graphical representation of the electrical elements in a circuit, and the way each is interconnected with each other. Each circuit element is represented by a symbol, while lines represent the wiring. Also called circuit schematic, schematic diagram, wiring diagram, schematic circuit diagram, wiring schematic, or diagram” (IEEE “Wiley Electrical & Electronics Engineering Dictionary – C”, page 25).  The applicant’s specification paragraphs [0010] - [0012] uses the term circuit diagram in a conventional manner (graphical representation of the electrical circuit), and paragraphs [0007], [0035] uses the term “circuit diagram” in an unconventional manner; but do not clarify how the applicant uses the term “circuit diagram”. A question is raised, how a circuit diagram (graphical representation) can be connected to an electrical circuit structure?  Clarification is required.  
For purposes of the examination, the term circuit diagram has been interpreted as “circuit” meaning the electrical structure/components, wires, traces.
Claim(s) 2-11 and 14-19 are indefinite by dependence on claim 1.
Claim(s) 13 and 20 are indefinite by dependence on claim 12.
With regard to claim 1 and claim 12, the limitation “tripping electronics arranged on a second circuit carrier medium” renders the claim vague and indefinite. It is unclear because Figure 1 and Figure 3 respectively show that the tripping electronics (4, 15) are arranged on the first circuit carrier medium (1, 12); as written, the language of claim does not reflect the teachings of the drawings/figures. A question is raised, so the Figures are correct or the instant language? Clarification is required.
For purposes of the examination, the limitation has been interpreted as “tripping electronics arranged on the first circuit carrier medium”.
Claim(s) 2-11 and 14-19 are indefinite by dependence on claim 1.
Claim(s) 13 and 20 are indefinite by dependence on claim 12.
With regard to claim 3 and claim 14, the limitation “the tripping electronics on the second circuit carrier medium include at least one transistor, drivable by way of a short electrical pulse, insufficient to implement unlatching of the tripping apparatus” renders the claim vague and indefinite. It is unclear because Figure 1 and Figure 3 respectively show that the first circuit carrier (1, 12) includes the tripping electronics (4, 15) and the at least one transistor (6, 17) and the second circuit carrier (2, 13) includes the tripping apparatus (5, 16); as written, the language of claim does not reflect the teachings of the drawings/figures. A question is raised, so the Figures are correct or the instant language? Clarification is required.
For purposes of the examination, the limitation has been interpreted as “the tripping electronics on the first circuit carrier medium include at least one transistor, is drivable by way of a short electrical pulse, insufficient to implement unlatching of the tripping apparatus”.
With regard to claim 4 and claim 15, the limitation “the tripping electronics on the second circuit carrier medium include a plurality of series resistors, electrically connected to the transistor” renders the claim vague and indefinite. It is unclear because Figure 1 show that the first circuit carrier (1) include a plurality of resistors (7) that appears to be connected in parallel and electrically connected to the transistor (6); as written, the language of claim does not reflect the teachings of the drawings/figures. The term “series” has a specific meaning in the electrical art, so the Figures are correct or the instant language? Clarification is required.
For purposes of the examination, the limitation has been interpreted as “the tripping electronics on the first circuit carrier medium include a plurality of resistors, electrically connected to the transistor”.
With regard to claim 5 and claim 16, the limitation “resistance in the tripping apparatus the plurality of series resistors” renders the claim vague and indefinite. It is unclear because Figure 1 show that the first circuit carrier (1) include a plurality of resistors (7) that appears to be connected in parallel and electrically connected to the transistor (6); as written, the language of claim does not reflect the teachings of the drawings/figures. The term “series” has a specific meaning in the electrical art, so the Figures are correct or the instant language? Clarification is required.
For purposes of the examination, the limitation has been interpreted as “resistance in the tripping apparatus the plurality of resistors”.
With regard to claim 7 and claim 20, the limitation “upon recognizing the failure of the redundant electrical connection, of the redundant electrical connections, current flow is measured and measurement of the current flow is fed to a comparator or to an analog-to-digital converter for evaluation” renders the claim vague and indefinite. It is unclear because the applicant’ s specification and the Figure 1- Figure 3 do not teach a component/device capable to measure the current flow. Clarification is required.
With regard to claim 8, the limitation “wherein the plurality of series resistors are replaceable by a suitable line in the case of sufficient impedance” includes the term “sufficient” which is a relative term which renders the claim indefinite. 
The term “sufficient” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A question is raised, sufficient for what? Clarification is required.
With regard to claim 9 and claim 18, the limitation “a capacitance is connected in parallel with the tripping apparatus on the first circuit carrier medium” renders the claim vague and indefinite. It is unclear because Figure 1 show that the second circuit carrier (2) include a capacitance (8) is connected in parallel with the tripping apparatus (5); as written, the language of claim does not reflect the teachings of the drawings/figures. A question is raised, so the Figures are correct or the instant language? Clarification is required.
For purposes of the examination, the limitation has been interpreted as “a capacitance is connected in parallel with the tripping apparatus on the second circuit carrier medium”.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2 and 10 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Boll (US 8,976,495 B2).

With regard to claim 1, Boll teaches a contact monitoring unit (Fig. 1) for a safety-critical tripping apparatus (240 – Fig. 1) of a switching device (Abstract, lines 1-2) including a circuit (210, 220, 230, 240, 241, 242, 244, 251, 252, 270, 290 – Fig. 1) for a tripping apparatus (4 – Fig. 1), the circuit (210, 220, 230, 240, 241, 242, 244, 251, 252, 270, 290 – Fig. 1)  being arranged on a first circuit carrier medium (2 – Fig. 1), and tripping electronics (240, 251, 252, 290 – Fig. 1) arranged on the first circuit carrier medium (2 – Fig. 1), the contact monitoring unit comprising:
redundant electrical connections (redundant lines of the switching elements 251, 252– Fig. 1), configured to be monitored such that even a failure (col. 6, lines 18-21) of a redundant electrical connection (redundant lines of the switching elements 251, 252 – Fig. 1), of the redundant electrical connections, is recognized (col. 5, lines 15-21).
With regard to claim 2, Boll teaches all the limitations of claim 1, and further teaches upon recognizing the failure of the redundant electrical connection (col. 5, lines 15-21; col. 6, lines 18-21), of the redundant electrical connections (redundant lines of the switching elements 251, 252– Fig. 1), a warning is output or tripping of the tripping apparatus (4 – Fig. 1) is carried out, via remaining redundant electrical connections of the redundant electrical connections (col. 5, lines 22-26).
With regard to claim 10, Boll teaches all the limitations of claim 1, and further teaches the redundant electrical connections are individually drivable (individually drivable by switching elements 251, 252 – Fig. 1) (col. 5, lines 61-67).

Allowable Subject Matter
Claim(s) 3 – 9 and 11 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to independent claim 12, Boll teaches a method for monitoring a safety-critical tripping apparatus (Fig. 1) of a switching device (Abstract, lines 1-2) with a circuit (210, 220, 230, 240, 241, 242, 244, 251, 252, 270, 290 – Fig. 1) for a tripping apparatus (4 – Fig. 1), the circuit (210, 220, 230, 240, 241, 242, 244, 251, 252, 270, 290 – Fig. 1) being arranged on a first circuit carrier medium (2 – Fig. 1), and tripping electronics (240, 251, 252, 290 – Fig. 1) being arranged on the first circuit carrier medium (2 – Fig. 1). But, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the method comprising: determining a total impedance, in an electrical circuit constituted from the circuit diagram for the tripping apparatus and the circuit diagram of the tripping electronics, connected to one another via redundant electrical connections; and feeding the total impedance determined to a comparator or to an analog-to-digital converter for evaluation.
Claim(s) 13 and 20 would be allowed by dependence on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836